                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MICHAEL D. WARDELL,                            )
               Plaintiff,                      )
                                               )       C.A. No. 17- 132 Erie
                                               )
                   v.                          )       District Judge Baxter
                                               )       Magistrate Judge Lanzillo
SOCIAL SECURITY                                )
ADMINISTRATION,                                )
                        Defendant.             )




                                  MEMORANDUM ORDER


       This social security appeal was commenced by the filing of a Complaint on May 23,

2017. Plaintiff filed a supplement to the complaint on June 15, 2018. This matter was referred to

United States Magistrate Judge Lisa Pupo Lenihan for report and recommendation in accordance

with the Magistrates Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4 of the Local Rules

for Magistrates.

       On July 12, 2018, Magistrate Judge Lenihan issued a scheduling order establishing

deadlines for filing summary judgment motions and directing each party to file a form

consenting to the jurisdiction of a magistrate judge or electing to have a district judge randomly

assigned. [ECF No. 16]. Plaintiff did not file anything in response to Judge Lenihan’s scheduling

order and subsequently failed to respond to Judge Lenihan’s show cause order [ECF No. 21].

       On September 14, 2018, the undersigned was sworn in as a United States District Judge.

On October 10, 2018, this action was reassigned to the undersigned, as presiding judge, and was

assigned to United States Magistrate Judge Richard A. Lanzillo for all pretrial proceedings.

       On October 12, 2018, Judge Lanzillo issued a Magistrate Judge's Report and
Recommendation (“R&R”) recommending that this case be dismissed for Plaintiff’s failure to

prosecute. [ECF No. 23]. Service of the R&R was made on Plaintiff at his address of record, via

first class United States mail. Objections to the R&R were due from Plaintiff by October 29,

2018; however, Plaintiff has failed to file any objections.

          After de novo review of the complaint and documents in this case, together with the

report and recommendation, the following order is entered:

           AND NOW, this 1st day of November, 2018;

           IT IS HEREBY ORDERED that this case is DISMISSED for Plaintiff’s failure to

prosecute. The report and recommendation of Magistrate Judge Lanzillo, issued October 12,

2018 [ECF No. 23], is adopted as the opinion of the court. The Clerk is directed to mark this case

closed.


                                                         ______________________________
                                                       SUSAN PARADISE BAXTER
                                                       United States District Judge


cc:        The Honorable Richard A. Lanzillo
           U.S. Magistrate Judge

           all parties of record
